Citation Nr: 0422159	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  94-47 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating greater than 30 percent for 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse





ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision in 
which the RO denied the veteran's claim for a rating greater 
than 30 percent for his generalized anxiety disorder.  The 
veteran filed a notice of disagreement (NOD) in March 1994.  
The RO issued a statement of the case (SOC) in October 1994, 
and the veteran filed a Substantive Appeal in November 1994.  
In September 1998, July 2000, and September 2002, the RO 
issued supplemental SOCs (SSOC) addressing additional 
evidence received concerning the veteran's claim.

The veteran and his spouse offered testimony during a hearing 
before an RO hearing officer in June 1999, and before the 
undersigned Acting Veterans Law Judge, also sitting at the 
RO, in June 2003; transcripts of both hearings are of record.

In June 2001, the veteran filed a statement in support of his 
claim asserting that he was unable to work.  The Board 
construes this as a claim of entitlement to a total 
disability rating due to individual unemployability.  Based 
on the evidence in the record, it seems that the RO has not 
had an opportunity to act upon the claim. The Board refers 
the issue to the RO to take appropriate action with respect 
to this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Although the record contains documents from the RO addressing 
some VCAA notice and duty to assist provisions, the record 
does not contain correspondence from the RO that sufficiently 
addresses, with respect to the claim on appeal, the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain the evidence needed to substantiate 
his claim and what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103; see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also request the veteran to provide all evidence in 
his possession that is pertinent to his claim for an 
increased rating for his generalized anxiety disorder.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the action requested above, the RO should 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

In addition to the need for full compliance with the 
requirements of the VCAA, the Board notes that the veteran 
and his treating physician assert that his generalized 
anxiety disorder has gotten worse.  The most recent VA 
examination of the veteran occurred in January 2000, more 
than four years ago.  In the absence of a current medical 
evaluation of the veteran's condition, the Board is of the 
opinion that the RO should schedule the veteran for another 
VA examination where his claimed psychiatric disorder can be 
thoroughly re-evaluated, to ascertain its current severity.  
See Halstead v. Derwinski, 3 Vet. App. 213 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, will result in a 
denial of his claim for increase.  See 38 C.F.R. § 3.655(b) 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims files, copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility at which the examination was to take place.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically with regard to his claim for 
an increased rating for generalized 
anxiety disorder.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim and as to the 
divisions of responsibilities between VA 
and the veteran to secure such evidence.  
 
To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
also include a request that he provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
identified medical records not yet in his 
claims files.  
 
The RO should also invite the veteran to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for a response (although VA may 
decide the claim within the one-year 
period).  
 
2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims files.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 
 
3.  After all records and/or responses 
received have been associated with the 
claims files, the RO should arrange for 
the veteran to undergo a psychiatric 
examination of his service-connected 
generalized anxiety disorder.  The entire 
claims files, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include a discussion 
of the veteran's documented medical 
history and assertions.  All tests, 
studies and consultations deemed 
necessary should be accomplished (with 
all findings made available to the 
examiner prior to the completion of his 
report), and all clinical findings should 
be reported in detail.
 
After reviewing the claims folders and 
examining the veteran, the examiner 
should, on the examination report, 
indicate an opinion as to the degree of 
industrial/occupational and social 
impairment caused by the veteran's 
service-connected psychiatric disorder.  
A Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set forth on the report. 
 
4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims files 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.
 
5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  
 
6.  The RO must thereafter review the 
claims files to ensure that any 
additional notification and/or 
development required by the VCAA has been 
accomplished.
 
7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  Unless the claim is granted to 
the veteran's satisfaction, the RO should 
furnish the veteran and his 
representative an appropriate SSOC (to 
include citation to all additional legal 
authority considered, along with clear 
reasons and bases for all determinations) 
and afford them the appropriate time 
period for response before the claims 
files are returned to the Board for 
further appellate consideration.
  
The purpose of this REMAND is to afford due process to the 
veteran; it is not the Board's intent to imply whether the 
benefit requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



